NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: WILLIAM ROBERT NORRIE,                   No.    16-60092

             Debtor.                            BAP No. 16-1002
______________________________

WILLIAM ROBERT NORRIE,                          MEMORANDUM*

                Appellant,

 v.

MARK BLISS; et al.,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
            Kurtz, Kirscher, and Taylor, Bankruptcy Judges, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Chapter 7 debtor William Robert Norrie appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s December


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18, 2015 order denying Norrie’s motion for relief under Federal Rule of Civil

Procedure 60(b), and the BAP’s order denying rehearing. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo BAP decisions and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

review for an abuse of discretion the bankruptcy court’s decision regarding

recosideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d

1255, 1262 (9th Cir. 1993). We affirm.

      The bankruptcy court did not abuse its discretion in denying Norrie’s

December 16, 2015 motion because Norrie failed to demonstrate any basis for

relief. See Fed. R. Bankr. P. 9024 (making Rule 60 applicable to bankruptcy

cases); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d at 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief under Rule

60(b)).

      The BAP did not abuse its discretion in denying Norrie’s November 8, 2016

motion for reconsideration because Norrie failed to demonstrate any basis for

relief. See Fed. R. Bankr. P. 8022(a)(2) (motion must state with particularity each

point of law or fact that the movant believes the BAP has overlooked or

misapprehended).

      We reject as unsupported by the record Norrie’s contention that the


                                         2                                    16-60092
bankruptcy court failed to state its reason for denying Norrie’s Rule 60 motion.

      Norrie’s motion to file a late reply brief (Docket Entry No. 36) is granted.

The Clerk shall file the reply brief submitted at Docket Entry No. 37.

      All other pending motions and requests, including appellees’ request for

judicial notice contained within Docket Entry No. 6, are denied.

      AFFIRMED.




                                         3                                    16-60092